[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                          MAY 9, 2007
                          No. 05-12336                  THOMAS K. KAHN
                    ________________________                CLERK


                D. C. Docket No. 03-20450-CR-ASG

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                versus

CARLOS CARDENAS,
ROSA LASSERRE SANCHEZ,
BEATRIZ MARRERO,
a.k.a. Bee,


                                                 Defendants-Appellants.


                    ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                   _________________________


                             (May 9, 2007)
Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

                                          I.



      Defendants Carlos Cardenas, Beatriz Marrero, and Rosa Sanchez appeal

their convictions related to a conspiracy to possess with intent to distribute Ecstacy

and the laundering of the proceeds from that conspiracy. For the reasons that

follow, we AFFIRM the appellants’ convictions.



                                          II.



      On June 27, 2003, a federal grand jury returned a superseding indictment

charging twenty defendants with eighty-five counts relating to a conspiracy to

possess with intent to distribute methylenedioxymethamphetamine (“MDMA” or

“Ecstacy”) and the laundering of the proceeds from the importation, sale, and

distribution of the drug. Cardenas was charged with conspiracy to possess with

intent to distribute and with possession with intent to distribute. Sanchez and

Marrero were charged with conspiracy to launder monetary instruments. Sanchez

also was charged with two counts of money laundering. Marrero also was charged



                                           2
with two counts of conducting financial transactions with drug proceeds.

      The head of the drug conspiracy to which Cardenas, Marrero, and Sanchez

were alleged to have belonged was Edward Diaz, a long time drug dealer who had

been indicted for distribution of cocaine in the Middle District of Florida in 1998

and, as a result, had fled to Spain where he established a cigarette company. The

company’s only venture was an attempt to export six containers of cigarettes to

Venezuela, but the shipment was held by customs for failure to pay import duties.

After this tobacco venture failed, Diaz returned to Miami under the name Eduardo

Gonzalez, and, returning to the drug trade, he began to import Ecstacy.

      Diaz’s Ecstacy enterprise had several facets. Drug couriers would bring the

Ecstacy to Miami on commercial flights from Spain. Diaz then would sell the

drugs and launder the money by having other participants in the conspiracy carry

cash back to Spain to be given to his drug supplier. Cardenas, who had an

established relationship with Diaz dating back to Diaz’s previous cocaine trade in

Florida, was alleged to have acquired both Ecstacy and cocaine from Diaz for

distribution. Marrero and Sanchez were alleged to have each made trips to Spain

carrying cash to be delivered to Diaz’s drug supplier. In return for carrying the

cash, the government contended that Marrero and Sanchez received a percentage of

the total amount of monies transported.



                                          3
       On July 21, 2001, Diaz was arrested as a fugitive from the earlier charges in

the Middle District of Florida and a search of his home ensued. During the search,

police discovered several notebooks (“drug ledgers”) containing numbers and

names; some of the names were coded or abbreviated.1 Although he had been

arrested on the earlier cocaine charges, it became clear to the DEA that Diaz was

involved in a new drug enterprise. Shortly after his arrest, Diaz entered into a

cooperation agreement with the government.

       DEA Agent Timothy Reagan lead the investigation into Diaz’s Ecstacy

dealings and used the drug ledgers seized from Diaz’s home to identify other

individuals involved. Through a process of matching the names in the drug ledgers

to other sources, Agent Reagan was able to identify those he believed to be

smuggling Ecstacy into the country and those who were transporting money back

to Spain. This technique, however, was unsuccessful in identifying some of the

individuals named in the drug ledgers, so Agent Reagan asked Diaz for assistance.

           One name that appeared in the drug ledgers was “Bee.” During the

investigation of this name, Agent Reagan discovered a piece of paper in Diaz’s

apartment with the letter “B” and four telephone numbers. Two of those telephone

numbers matched the telephone numbers for a “Beatriz Marrero” in Diaz’s address


       1
        During the trial of Cardenas, Marrero, and Sanchez, these drug ledgers were admitted as
coconspirator statements under Federal Rule of Evidence (“FRE”) 801(d)(2)(E).

                                               4
book, and Diaz later testified at trial that “Bee” was, in fact, Marrero.

      Diaz met Marrero shortly after returning to the United States from Spain to

begin his Ecstacy business, and Marrero had been introduced to Diaz as someone

who could lend him money. Marrero owned the San Mar Insurance Agency and,

according to the government, loaned Diaz $100,000 to assist in the starting of his

new drug organization. Marrero, on the other hand, testified that she met with

Diaz to became a partner in his tobacco business with a focus on securing the

release of the cigarettes being held in Venezuela. To secure the cigarettes, Marrero

retained an attorney in Venezuela. The attempts were unsuccessful, however, and

the cigarettes were incinerated shortly before Diaz’s arrest. After the initial

business meeting between Diaz and Marrero to discuss the $100,000 loan, Diaz

proposed that Marrero also begin taking drug money to Spain for him in return for

a percentage of the proceeds. According to Diaz, she accepted his offer and also

began changing the denominations of the cash from small bills to large bills to

make the funds easier to transport.

      At some point, Diaz became concerned that Marrero’s travel to Spain was

suspicious. As such, Marrero proposed that Sanchez, her employee at the San Mar

Insurance Agency, transport the money in her place. Diaz knew Sanchez from his

interactions with Marrero at the insurance agency, and he paid her for the trips



                                           5
through Marrero. When attempting to identify Sanchez’s name in Diaz’s drug

ledgers, Agent Reagan was unable to make a direct connection. Agent Reagan

asked Diaz, and Diaz told him that the name “Rosa” in the drug ledgers referred to

Rosa Sanchez.

      In addition to taking money to Spain, Marrero and Sanchez also helped

facilitate the purchase of two cars for Diaz. Although she had never worked there,

Diaz’s girlfriend listed her employer as the San Mar Insurance Agency in

connection with the purchase of a Ford Excursion. Agent Reagan also located a

check from the San Mar Insurance Agency, which was signed by Sanchez, for

partial payment on the Excursion. Diaz also purchased a Jaguar for $35,000 using

a check from the San Mar Insurance Agency, which was signed by Marrero.

      When arrested, Sanchez contended that she only had traveled to Spain on

two occasions to deliver documents for the tobacco company. Marrero also denied

any involvement in a money laundering or money courier operation when arrested

and claimed to have met Diaz merely to become a partner in the tobacco business.

With regard to the two cars purchased by Diaz and his girlfriend, Marrero claimed

that these payments were loans to Diaz as a favor.

      In one of Diaz’s drug ledgers, Agent Reagan found an entry for a “Carlos”

accompanied by two telephone numbers. Agent Reagan then matched these two



                                         6
telephone numbers to an entry in Diaz’s address book for a “Carlos,” along with

one additional telephone number. Using telephone records, Agent Reagan traced

two of these three numbers to Maria Cardenas, who is the wife of appellant Carlos

Cardenas. According to the government, Cardenas was one of Diaz’s drug

distributors. Diaz had met Cardenas at a family event and began dealings in

cocaine and marijuana in the early 1990s. After Diaz returned to the United States

in 2000, he approached Cardenas about becoming an Ecstacy distributor. Cardenas

preferred cocaine, however, and, in a compromise, Diaz supplied him with both

cocaine and Ecstacy.

      Cardenas, Marrero, and Sanchez proceeded to a joint jury trial, which

included two other defendants. Both Agent Reagan and Diaz testified on behalf of

the government. The only defendant to testify was Marrero. During the trial,

several issues arose which are now part of this appeal. First, over hearsay

objections and under an instruction to the jury that Diaz’s information was not

being offered “for the truth” but to show what process Agent Reagan used to

continue his investigation, Agent Reagan was permitted to testify as to Diaz’s

answers to his questions regarding the identities of those listed in the drug ledgers.

Second, Cardenas unsuccessfully objected to Diaz testifying as to their previous

relationship dealing drugs in the 1990s. Third, the district court denied Cardenas’s



                                           7
request for a buyer-seller jury instruction. Finally, Marrero unsuccessfully moved

for a continuance and a mistrial after the government questioned her about an

equity check the government alleged had been used to fund the loan from Marrero

to Diaz when they first met.

      After a lengthy jury trial, Cardenas, Marrero, and Sanchez were convicted.

Cardenas was convicted of conspiracy to possess Ecstacy with intent to distribute

in violation of 18 U.S.C. § 846 and possession of Ecstacy with intent to distribute

in violation of 18 U.S.C. § 841(a)(1). Cardenas was sentenced to two concurrent

terms of 78 months in prison and three years supervised release. Marrero was

found guilty of conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956(h), laundering of monetary instruments in violation of 18 U.S.C.

§§ 1956(a)(2)(A) and (a)(2)(B)(i), and laundering of monetary instruments in

violation of 18 U.S.C. § 1956(a)(1)(B)(i). Marrero was sentenced to concurrent

terms of 97 months imprisonment and three years supervised release. Sanchez was

convicted of conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956(h) and laundering of monetary instruments in violation of 18 U.S.C.

§ 1956(a)(1)(B)(i). Sanchez was sentenced to concurrent terms of 63 months

imprisonment and two years supervised release. Appellants now appeal.




                                          8
                                        III.



A.    Carlos Cardenas



      1.     Agent Reagan’s Testimony



      Cardenas first argues that the district court committed reversible error by

allowing Agent Reagan to testify as to what Diaz told him when, during the

investigation, Agent Reagan asked Diaz to identify the individuals listed in the

drug ledgers. We review the district court’s decision to allow this testimony for

abuse of discretion. United States v. Hands, 184 F.3d 1322, 1326 (11th Cir. 1999).

      FRE 801(c) defines hearsay as “a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted.” Hearsay is inadmissible unless excepted by another

rule. See United States v. Fernandez, 892 F.2d 976 (11th Cir. 1989). More

specifically, a declarant’s out-of-court statement made while cooperating with the

police is inadmissible if offered for the truth of the matter asserted. United States

v. Perez-Garcia, 904 F.2d 1534, 1540 (11th Cir. 1990). This is true even when the

cooperating individual later testifies at trial because the out-of-court statements



                                           9
“were not made by the declarant[] while testifying at a trial or hearing.” United

States v. Summers, 598 F.2d 450, 459 n.11 (5th Cir. 1979).2

       Cardenas argues that the government here improperly used the out-of-court

statements from Diaz for the truth of the matter asserted and to prove the

government’s case. The government concedes that some of Agent Reagan’s

testimony exceeded the progress-of-the-investigation rationale and was

impermissible hearsay because it was admitted for the truth of the matters asserted

by Diaz.3 We conclude, however, that even if this introduction of the actual

identities of the individuals in the drug ledgers was impermissible hearsay, this

error does not require reversal in this case.

       Evidentiary decisions do not constitute reversible error unless a substantial

right of the party is affected, and errors affect a substantial right of a party if they

“have a ‘substantial influence’ on the outcome of a case or leave ‘grave doubt’ as

to whether they affected the outcome of a case.” United States v. Frazier, 387 F.3d

1244, 1266 n.20 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1063 (2005).

Here, we conclude that the error in admitting Agent Reagan’s testimony regarding



       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions handed down by the former Fifth Circuit before the
close of business on September 30, 1981.
       3
        The government states that the out-of-court revelations of the actual identities of the
individuals listed in Diaz’s ledgers were impermissible hearsay.

                                                10
what Diaz told him about the identities of the individuals in the drug ledgers was

harmless error because (1) the same information imparted to the jury by Agent

Reagan came in through Diaz’s own testimony, and, thus, Agent Reagan’s

testimony did not contribute evidence not otherwise before the jury, and (2) the

government properly introduced other overwhelming evidence of Cardenas’s guilt.

Summers, 598 F.2d at 458-59.



      2.     Diaz’s Testimony Regarding Prior Drug Dealings with Cardenas



      During the trial, Diaz testified regarding how he met Cardenas and about

their prior drug dealings together. Before this testimony was introduced, the

district court instructed the jury regarding how it might receive the evidence, and

made the following statement.

     Second, I had previously told you that evidence of prior bad acts or
     wrongs or crimes is not admissible to prove the character of the person
     in order to show that that person committed the bad acts charged in the
     Indictment.

     Do you remember that? We went over that previously. I said that you
     may receive this evidence only for a limited purpose and, that is, to
     explain how the alleged relationship between the participants in the
     crime charged in the Indictment developed and to explain the alleged
     mutual trust that existed between the participants.

Diaz testified that he met Cardenas, a distant relative, at a family function. They

                                          11
then began dealing cocaine and marijuana together around 1991, before Diaz fled

to Spain. Diaz testified that, after returning from Spain, he approached Cardenas

regarding purchasing Ecstacy because of their established business relationship.

      We review the district court’s decision to allow the admissibility of such

evidence for abuse of discretion. United States v. Hands, 184 F.3d 1322, 1326

(11th Cir. 1999).

      Under FRE 404(b), “Evidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show action in conformity

therewith.” FRE 404(b), however, extends only to extrinsic evidence, and “bad

acts” evidence is not extrinsic under FRE 404(b) if it is “(1) an uncharged offense

which arose out of the same transaction or series of transactions as the charged

offense, (2) necessary to complete the story of the crime, or (3) inextricably

intertwined with the evidence regarding the charged offense.” United States v.

Utter, 97 F.3d 509, 513 (11th Cir. 1996). Evidence fitting within one of these

prongs is governed by FRE 403 and may still be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice. United States v.

Fallen, 256 F.3d 1082, 1091 (11th Cir. 2001).

      Here, the district court did not err in admitting Diaz’s testimony regarding

his prior drug dealings with Cardenas because the evidence was introduced for the



                                          12
limited purpose of demonstrating why Diaz turned to Cardenas to distribute the

new product line. United States v. Costa, 691 F.2d 1358, 1360-61 (11th Cir. 1982)

(“The trial court did not abuse its discretion in allowing Campbell to testify

concerning his prior relationship with Costa, even though his testimony showed

Costa previously had dealt in cocaine.”); see also United States v. Richardson, 764

F.2d 1514, 1521-22 (11th Cir. 1985). Because Diaz and Cardenas had an

established relationship and the testimony was offered to explain this relationship

and why Diaz approached Cardenas to distribute the Ecstacy, the evidence was

inextricably intertwined with the evidence regarding the charged offense.4

Furthermore, the district court gave the jury a limiting instruction to ensure there

was no confusion regarding the purpose of this evidence. United States v.

Shenberg, 89 F.3d 1461, 1472 (11th Cir. 1996) (“We presume that a jury follows

the court’s instructions.”).




      4
          The term “inextricably intertwined”is defined in United States v. Williford:

      Evidence, not part of the crime charged but pertaining to the chain of events
      explaining the context, motive and setup of the crime, is properly admitted if
      linked in time and circumstances with the charged crime, or forms an integral and
      natural part of the account of the crime, or is necessary to complete the story of
      the crime for the jury.

764 F.2d 1493, 1499 (11th Cir. 1985).

                                                 13
      3.     Cardenas’s Requested Jury Instruction



      A district court’s decision not to give a proposed jury instruction is reviewed

for abuse of discretion. United States v. Puche, 350 F.3d 1137, 1150 (11th Cir.

2003). A defendant is entitled to have a jury instruction presented relating to a

theory of defense for which there is any foundation in the evidence, even if the

evidence is weak, insufficient, inconsistent, or of doubtful credibility. United

States v. Opdahl, 930 F.2d 1530, 1535 (11th Cir. 1991). If the requisite evidence

exists, the refusal to give a requested jury instruction “warrants reversal only if

(1) the instruction is substantially correct, (2) the requested instruction was not

addressed in the charge actually given, and (3) the failure to give the requested

instruction seriously impaired the defendant’s ability to present an effective

defense.” United States v. Moorman, 944 F.2d 801, 802 (11th Cir. 1991); see also

United States v. Ruiz, 59 F.3d 1151, 1154 (11th Cir. 1995).

      Cardenas argues that the government failed to establish more than a buyer-

seller relationship and, therefore, he requested a specific jury instruction on this

defense. “Even if a requested jury instruction is proper, the trial court has some

discretion in framing the instruction. If the charge to the jury adequately and

correctly covers the substance of the requested instruction, there is no reversible



                                           14
error.” United States v. Lively, 803 F.2d 1124, 1128 (11th Cir. 1986) (affirming

district court’s refusal to give a “buyer/seller” instruction where the district court

had instructed the jury on the elements of a drug conspiracy). Here, the district

court instructed the jury on the elements of a drug conspiracy and specifically

stated that “a person who has no knowledge of a conspiracy but who happens to act

in a way which advances some purpose of one does not thereby become a

conspirator.” As in Lively, the drug conspiracy instruction here adequately

addressed the substance of Cardenas’s requested buyer-seller instruction because it

noted that a single act does not constitute participation in the conspiracy. See id. at

1128-29. Therefore, the district court did not abuse its discretion when it refused to

give Cardenas’s requested jury instruction.



      4.     Sufficiency of the Evidence



      Cardenas also challenges the sufficiency of the evidence and the district

court’s denial of his motions for judgment of acquittal and for a new trial. Based

on a careful review of the record and the parties’ arguments, we conclude that the

evidence was sufficient to uphold Cardenas’s conviction, and we affirm his

conviction without further discussion.



                                           15
B.    Rosa Sanchez



      Sanchez challenges the sufficiency of the evidence as to her conviction for

conspiracy to commit money laundering and for laundering of monetary

instruments. Whether there is sufficient evidence to support a conviction is a

question of law which we review de novo. United States v. Tarkoff, 242 F.3d 991,

993 (11th Cir. 2001). The relevant inquiry is “whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. “ Id.

(quoting Jackson v. Virginia, 443 U.S. 307, 319, 61 L. Ed. 2d 560, 573, 99 S. Ct.

2781, 2789 (1979)).

      Based on a careful review of the record and the parties’ arguments, we

conclude that, although the government’s evidence against Sanchez was not

overwhelming, the evidence was sufficient to uphold Sanchez’s conviction.

      First, Diaz testified that when he warned Marrero that her continued travel

between Miami and Spain might raise suspicion, Marrero nominated Sanchez to

replace her. Although Diaz testified that he did not have a direct conversation with

Sanchez about the transportation of the monies, he did testify that he instructed

Marrero to talk with Sanchez and tell her what to do. Diaz also testified that to his



                                          16
knowledge, Sanchez agreed to take the money to Spain, and the funds he believed

were being transported by Sanchez did end up in the hands of his Ecstacy supplier

in Spain. Furthermore, Diaz testified that he paid Sanchez for transporting the

money, though these payments were made through Marrero. The government

contended that Sanchez took a total of $325,000 to Spain during her two trips.

      Second, the name “Rosa” appeared in Diaz’s drug ledgers, and he testified

during trial that “Rosa” referred to Sanchez, who he identified for the jury. The

drug ledgers contained two entries for “Rosa,” and Diaz explained that each entry

indicated when the money was transported, how much money was transported, and

that the money had been received by his drug supplier in Spain. Travel records

regarding Sanchez from a travel agency, the governments Treasury Enforcement

Communication System (“TECS”), and Iberian Airlines were also introduced by

the government to demonstrate that the travel dates listed for “Rosa” in Diaz’s drug

ledgers corresponded to Sanchez’s dates of travel to Spain. The first entry in the

drug ledgers for “Rosa” listed the date May 3, and Agent Reagan was able to

establish that Sanchez left the United States for Spain on May 4, 2001 and returned

on May 6, 2001. The second entry in the drug ledgers for “Rosa” listed the date

May 19, and Agent Reagan was able to establish that Sanchez left the United States

for Spain on or about May 19, 2001 and returned on May 21. The government also



                                         17
introduced evidence to show that numerous calls had been made between Spain

and the San Mar Insurance Agency when either Marrero or Sanchez was in Spain.

      Third, although Sanchez did not testify at trial, Marrero was asked about

Sanchez’s trips during her testimony. Marrero testified that she wanted to

purchase two containers of cigarettes from the tobacco company in Spain, but she

needed $12,000 each for a down payment. Marrero asked Sanchez for the money,

and, according to Marrero, Sanchez agreed. Before giving Marrero the money,

however, Sanchez wanted to travel to Spain to meet the tobacco contact in person.

According to Marrero, she drew up a contract regarding the purchase of the two

containers, and Sanchez took the contract to deliver during her trip to Spain to

meet with the tobacco supplier.

      Agent Reagan testified that, during a post-arrest interview, Sanchez admitted

that she had traveled to Spain twice, but she claimed that she had traveled to Spain

to deliver documents related to the tobacco business, not to transport drug monies

for Diaz. Agent Reagan testified that when he inquired further, Sanchez offered no

explanation for why her travels were documented in Diaz’s ledgers. Sanchez also

told Agent Reagan that she was unable to deliver the documents she took to Spain

during either trip. Although Sanchez explained that she returned without

delivering the documents the first time because of a sick child, she was unable to



                                          18
give Agent Reagan an explanation for having not delivered the same documents

during her second trip. Furthermore, the government was able to demonstrate that

Marrero made a trip to Spain around May 11, which was between the two times

Sanchez traveled to Spain to deliver the contract Marrero had drawn up for the

tobacco sale.

      Taking this evidence as a whole, we conclude that the jury enjoyed the

prerogative to accept Diaz’s testimony and the other evidence and draw the

reasonable inference that Sanchez knew the money she transported was drug

proceeds.



C.    Beatriz Marrero



      Marrero challenges the district court’s denial of her motion for a continuance

and mistrial. The denial of a motion for continuance is reviewed for abuse of

discretion. United States v. Bowe, 221 F.3d 1183, 1189 (11th Cir. 2000). A

district court’s denial of a motion for new trial based upon the ground that the

government withheld evidence is reviewed for an abuse of discretion. United

States v. Fernandez, 136 F.3d 1434, 1438 (11th Cir. 1998). “This issue must be

decided in light of the circumstances presented, focusing upon the reasons for the



                                          19
continuance offered to the trial court when the request was denied.” United States

v. Knowles, 66 F.3d 1146, 1160-61 (11th Cir. 1995) (citation and quotation marks

omitted). To the extent Marrero makes a claim of prosecutorial misconduct, this

claim is reviewed de novo. United States v. Noriega, 117 F.3d 1206, 1218 (11th

Cir. 1997).

      During direct examination, Marrero testified that by January 2000 she had

lost all of her money and credit status. With such limited resources, she argued,

she could not have made the $100,000 loan to Diaz as alleged. On cross-

examination, the government challenged this assertion by questioning Marrero

about an equity check from First Union National Bank for $45,495 on September

7, 2000. Marrero stated she believed these funds went into working capital for the

San Mar Insurance Agency. The government, however, showed Marrero a bank

statement which illustrated that no deposits had been made into the San Mar

Insurance Agency from September to December 2000. Marrero’s counsel then

requested production of the equity check and the government agreed to provide a

copy. Prior to redirect, Marrero’s counsel again requested production of the check,

but the government claimed it was not available. Marrero then testified that she

could not recall the purpose of the check without seeing it, but stated that the

money had not gone to Diaz. Marrero’s counsel then requested the district court to



                                          20
grant a reasonable opportunity to obtain the check. The Government’s rebuttal

case ended that evening, Thursday, July 8, 2004, and the court granted Marrero’s

request for surrebuttal for the following Monday, if the check became available.

      On Monday morning, Marrero’s counsel informed the court that pursuant to

a subpoena issued to the bank, the equity check would be available later that day.

Marrero’s counsel, therefore, requested a one day continuance. The government

objected, alleging that the bank statement presented at trial was in the possession of

the defendant and that the defense had been given ample time to prepare. The

district court then denied the request for a further continuance.

      Later that day, Marrero secured the check and presented it to the district

court. The district court, however, denied Marrero’s motion to reopen the case.

Marrero’s counsel proffered that if Marrero had been permitted to testify, she

would have stated that after reviewing the check, she recalled that it was deposited

by her mother into her mother’s bank account, and the funds were to repay her

mother for a loan she had given to Marrero to pay certain debts. According to

Marrero, the loan from her mother was given before she met Diaz. Marrero also

moved for a mistrial at this point. The government responded that Marrero’s

proffer was dubious because the equity credit line was on Marrero’s mother’s

house, and it would not make sense for Marrero to repay her mother with money



                                          21
from her mother’s home. Marrero responded that the credit line was drawn on

Marrero’s house, not her mother’s. The court then inquired as to whether the

government had in fact disclosed the bank statement to defense counsel as had

been alleged earlier. The government stated it would have to check. Defense

counsel noted that, as an indication that it had not been provided, the bank

statement admitted at trial did not contain a Bates stamp. The district court denied

the motion for a mistrial, finding that the check was just “one little piece of a lot of

evidence,” and Marrero, “having testified, could have anticipated or addressed

these issues if she wished.”

      The district court commented further on the check issue when, in a February

2, 2005 order, it rejected Marrero’s post-verdict motion to dismiss for prosecutorial

misrepresentation of evidence and discovery violations. In this order, the district

court stated that the issue of the check did not have “any tendency to mislead the

jury and prejudice the accused,” especially because “the matter was isolated when

compared to the overwhelming evidence of guilty [sic] against Marrero and other

impeachment against Diaz, and that none of this was tactically or deliberately

placed before the jury by the Government in order to prejudice the defendant.”

The district court also stated that “Marrero’s testimony during her case was so

contradicted with other lies that this issue was de minimus in terms of the jury’s



                                           22
weighing her credibility.”

      The decision to grant a continuance is traditionally within the discretion of

the district court. Hicks v. Wainwright, 633 F.2d 1146, 1148-49 (5th Cir. 1981)

(“The matter of continuance is traditionally within the discretion of the trial judge,

and it is not every denial of a request for more time that violates due process even

if the party fails to offer evidence or is compelled to defend without counsel.”)

(quoting Ungar v. Sarafite, 376 U.S. 575, 589, 84 S.Ct. 841, 849, 11 L. Ed. 2d 921

(1964)). Here, we conclude that the district court did not abuse its discretion in

rejecting Marrero’s motion for a continuance. First, the bank statement used by the

government to establish that the credit line had been used was not introduced as

part of the government’s case in chief, but, rather, during cross-examination for

impeachment purposes. Second, the government did not have a copy of the check

in question. Third, the district court granted Marrero from Thursday evening until

Monday morning to acquire a copy of her own check, which she failed to do.

Finally, as the district court noted, this was but one small piece of a much larger

case. As such, we conclude that the district court did not abuse its discretion by

denying Marrero’s motions for a continuance and a mistrial.

      Marrero also argues that the district court should have granted her motion

for a mistrial because of prosecutorial misconduct. Prosecutorial misconduct is



                                          23
established through a two-part test: (1) the questionable conduct must be improper,

and (2) the questionable conduct must prejudicially affect the substantial rights of

the defendant. United States v. Gonzalez, 122 F.3d 1383, 1389 (11th Cir. 1997);

United States v. Eyster, 948 F.2d 1196, 1206 (11th Cir. 1991). The ultimate focus

is whether the accused received a fair trial. United States v. Crutchfield, 26 F.3d

1098, 1100 (11th Cir. 1994). After a review of the record as a whole, we conclude

that Marrero has failed to establish that the government’s actions here were

improper, and, even if such a showing were made, in light of the overwhelming

evidence against her, Marrero cannot demonstrate that the conduct prejudicially

affected her substantial rights.



                                         IV.



      For the foregoing reasons, we AFFIRM the district court’s rulings and the

appellants’ convictions.




                                          24